DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 23-31 are pending and under examination.

Priority
	Acknowledge is made that this application is a divisional of US patent application No. 14/193,845, filed February 28, 2014, which is a continuation of US patent application 13/633,114, filed October 1, 2012, which claims priority from US provisional application 61/542,084, filed on September 20, 2011, 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/03/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Charrier et al. (WO2010071837) in view of Koong et al. (“Pancreatic Tumors Shows high levels of Hypoxia”, Int. J. Radiation Oncology Biol. Phys., Vol. 48, No. 4. P 919-922, 2000).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Charrier et al.  teaches pyrazine compounds useful as inhibitors of ATR protein kinase. The invention also relates to pharmaceutically acceptable methods of treating of various diseases, disorders, and conditions using the compounds of this invention (abstract). Charrier et al.  teaches a specific  pyrazine compounds IIA-7 (page 17, Table IIA-2), which is claimed compound 822. In one embodiment, the invention teaches a method of treating cancer by administering an effective amount of pyrazine compounds to a subject in need thereof, and the cancer is pancreatic cancer, pancreas (ductal adenocarcinoma, insulinoma, glucagonoma, gastrinoma, carcinoid tumors, vipoma) (page 148-149, [00247-00249]). Some embodiments comprising administering to said patient an additional therapeutic agent selected from a DNA-damaging agent; wherein DNA-damaging agent is selected from ionizing radiation, radiomimetic neocarzinostatin, a platinating agent, a Topo I inhibitor, a Topo II
inhibitor, an antimetabolite, an alkylating agent, an alkyl sulphonates, an antimetabolite, or an antibiotic. In other embodiments, said DNA-damaging agent is selected from ionizing radiation, a platinating agent, a Topo I inhibitor, a Topo II inhibitor, or an antibiotic. Examples of Antimetabolites include members of the Folic family, Purine family (purine antagonists), or Pyrimidine family (pyrimidine antagonists). Examples of the Folic family include methotrexate, pemetrexed and relatives; examples of the Purine family include Thioguanine, Fludarabine, Cladribine, 6-Mercaptopurine, and relatives; examples of the Pyrimidine family include Cytarabine, gemcitabine, 5-Fluorouracil (SFU) and relatives (page 150, [00252-00253, 00257]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Koong et al. teaches Hypoxia, or a low oxygen environment, is a major determinant of local, regional, and distant failure after anticancer therapy. Hypoxic cells are approximately threefold more resistant to radiation than aerobic ones (1). They may also be resistant to chemotherapeutic agents because of their relatively slow rate of proliferation (page 919, introduction). This report provides the first evidence that a significant population of tumor cells within pancreatic cancers are hypoxic (page 921, last paragraph).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Charrier et al. is that Charrier et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the instant invention.
Regarding claims 23-25, Charrier et al. teaches a method of treating pancreatic cancer by administering an effective amount of pyrazine compounds IIA-7 (compound 822) to a patient in need thereof in combination with gemcitabine or ionizing radiation.
Regarding claims 26, since both gemcitabine and ionizing radiation can be used as additional therapeutic agent (method) for the treatment of pancreatic cancer. It is obvious to have the combination of gemcitabine and ionizing radiation as additional therapeutic agent (method) for the treatment of pancreatic cancer. MPEP 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding claims 27-30, although Charrier et al. teaches treatment of pancreatic cancer by administering an effective amount of pyrazine compounds IIA-7 (compound 822) to a patient in need thereof in combination with gemcitabine or ionizing radiation, but is silent about killing hypoxic pancreatic cancer cells. Since a significant population of tumor cells within pancreatic cancers are hypoxic as evidenced by Koong et al., treating pancreatic cancer by administering an effective amount of pyrazine compounds IIA-7 (compound 822) to a subject in need thereof in combination with gemcitabine or ionizing radiation is expected to kill hypoxic pancreatic cancer cells. In summary, although the reference is silent about killing hypoxic pancreatic cancer cells instantly claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, Charrier et al. teaches, either expressly or inherently implied, each and every limitation of the instant claims. it remains the Examiner's position that the instantly claimed method is not only anticipated in the prior art but also obvious.
Regarding claim 31, resistance to gemcitabine or radiation is considered inherency of hypoxic pancreatic cancer cells. Furthermore, Koong et al. teaches Hypoxic cells resistant to radiation and chemotherapeutic agents.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8841308 in view of Charrier et al. (WO2010071837). The reference patent teaches a method of promoting cancel cell death by administering compound IIA-7 (compound 822) to a patient, in view of Charrier et al. teaching a method of treating pancreatic cancer by administering an effective amount of pyrazine compounds IIA-7 (compound 822) to a subject in need thereof in combination with gemcitabine or ionizing radiation, it is obvious for one of ordinary skill in the art to treat patient with pancreatic cancer by administering an effective amount of pyrazine compounds IIA-7 (compound 822) in combination with gemcitabine or ionizing radiation and produce instant claimed invention with reasonable expectation of success.

Claims 23-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 50-51, 53-57 and 61 of copending Application No. 16958375 because the reference application teaches a method of treating pancreatic cancer by administering an effective amount of pyrazine compounds IIA-7 (compound 822) to a subject in need thereof in combination with gemcitabine or ionizing radiation.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613